PER CURIAM.
Plaintiff Nellie Jones brought this action against defendants Lloyd Hoover and Nina Hoover to set aside, on grounds of undue influence and mental incompetency, an irrevocable trust dated March 11, 1980, in which the defendants were named trustees. Nina Hoover is the sister of plaintiff. Defendants filed a counterclaim for compensation for services allegedly rendered plaintiff. The trial court, sitting with the aid of an advisory jury, entered judgment setting aside the trust, finding the issues generally in favor of the plaintiff on the petition and denying defendants relief on the counterclaim. The judgment was consistent with the verdict. Defendants appeal.
The case was well tried on both sides. This court has reviewed the 1,110-page transcript, the exhibits, and the legal file, in light of the contentions raised in appellants’ brief. This court has determined that the judgment of the trial court, reviewable under Rule 73.01, V.A.M.R., is supported by substantial evidence and is not against the weight of the evidence. This court has also determined that no error of law appears, that an opinion would have no precedential value, and that the judgment should be affirmed pursuant to Rule 84.16(b) V.A.M.R.
Judgment affirmed.
All concur.